                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         :          DOCKET NO. 18-cr-00279


VERSUS                                           :          JUDGE DONALD E. WALTER


MICHAEL MURILLO-VASQUEZ                          :          MAGISTRATE JUDGE KAY


                                            ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge, [doc.

#31], and in the transcript previously filed herein, [doc. #26] and having thoroughly reviewed the

record, with the defendant having waived the period for filing objections [doc. #27], and

concurring with the finding of the Magistrate Judge under applicable law:

       IT IS ORDERED that the GUILTY PLEA entered by defendant MICHAEL

MURILLO-VASQUEZ on February 1, 2019 before Magistrate Judge Kathleen Kay is

ACCEPTED by the court, pursuant to the provisions of F.R.Cr.P. 11.

       Shreveport, Louisiana this 8th day of February, 2019.




                           ___________________________________
                                  DONALD E. WALTER
                            UNITED STATES DISTRICT JUDGE
